Citation Nr: 1230316	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  05-36 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected L1 wedge fracture with degenerative changes T12 disc space (herein also referred to simply as "thoracolumbar spine disability").

2.  Entitlement to an initial rating in excess of 10 percent for service-connected paresthesia of the left lower extremity as secondary to the service-connected thoracolumbar spine disability.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected ACL reconstruction of the left knee with traumatic arthritis and limitation of flexion.

4.  Entitlement to an initial rating in excess of 10 percent for a separate evaluation for residuals of ACL reconstruction of the left knee with limitation of extension.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran had VA benefit-eligible active duty service from December 1986 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) from July 2004 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled to appear for a personal hearing before a Veterans Law Judge in July 2012.  The Veteran failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 
The Board notes that the July 2005 rating decision granted service connection for paresthesia of the left lower extremity, as secondary to the service-connected thoracolumbar spine disability, assigning a separate 10 percent disability rating, as a partial grant of the thoracolumbar spine increased rating claim.   Following the partial grant, the Veteran has not withdrawn his claim, as indicated by the November 2005 VA Form 9, and is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such that claim is currently before the Board.
The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

FINDINGS OF FACT

1.  The evidence does not show that the Veteran's service-connected thoracolumbar spine disability is primarily manifested by forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, that the Veteran experienced any incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks due to his thoracolumbar spine disability.

2. The evidence does not show that the Veteran's service-connected paresthesia of the left lower extremity results in moderate incomplete paralysis of the sciatic nerve. 

3.  The evidence does not show that the Veteran's service-connected ACL reconstruction of the left knee with traumatic arthritis and limitation of flexion results in flexion limited to 30 degrees. 

4.  The evidence does not show that the Veteran's service-connected ACL reconstruction of the left knee with traumatic arthritis and limitation of extension results in extension limited to 15 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2011).

2.  The criteria for an initial rating higher than 10 percent for service-connected paresthesia of the left lower extremity as secondary to the service-connected thoracolumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.124a, DC 8520 (2011).

3.  The criteria for an initial rating higher than 10 percent for service-connected ACL reconstruction of the left knee with traumatic arthritis and limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5257-5263 (2011). 

4.  The criteria for an initial rating higher than 10 percent for a separate evaluation for residuals of ACL reconstruction of the left knee with limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5257-5263 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)
Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.
The Veteran's increased rating claims arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.
Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records are of record.  
The Board notes that during a May 2005 VA examination addressing the Veteran's left knee, the Veteran reported that he sees an orthopedic doctor on a regular basis.  During a February 2012 VA examination, the Veteran reported that he undergoes treatment with a back specialist.  Treatment records fitting these descriptions are not of record.  However, the Veteran was notified that it was his responsibility to secure these records.  He has not done so, nor has he identified these records with specificity or asked for VA's assistance in obtaining these records.  An April 2004 VCAA notification letter explicitly informed the Veteran that it was his responsibly to make sure VA receives all requested records not in possession of a federal department or agency.  The duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  Accordingly, VA has fulfilled its duty to assist the Veteran in obtaining medical records. 

In June 2004, May 2005 and February 2012, the Veteran was afforded VA examinations.  The Board finds these VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the February 2012 VA examination.  The Veteran does not contend otherwise.  
For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision.  
II.  Increased Ratings
Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

When evaluating disabilities of the musculoskeletal system, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be applied.  For disabilities based on limitation of motion, the Board must consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Joints which are actually painful, unstable or malaligned, due to healed injury, are entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59.

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, staged ratings are not appropriate, as the evidence of record since the time the Veteran was awarded service connection does not reflect such a variance in the severity of his disabilities that separate ratings are warranted. 

III.  Thoracolumbar Spine Disability & Paresthesia
The Veteran seeks higher ratings for his thoracolumbar spine disability and secondarily-related paresthesia of the left lower extremity, currently rated at 20 percent and 10 percent, respectively.

A.  Legal Criteria

The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).

Disorders of the spine may also be rated under DC 5243, Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this code a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

When peripheral nerves are affected by disabilities of the spine, they are to be rated separately under Diagnostic Code 8520.  Under this code, a 10 percent rating is assigned when there is mild incomplete paralysis of the sciatic nerve; a 20 percent rating for moderate incomplete paralysis of the sciatic nerve; 40 percent for moderately severe incomplete paralysis; and a 60 percent for severe incomplete paralysis with marked muscle atrophy.  A maximum 80 percent rating requires complete paralysis of the sciatic nerve, where the foot dangles and drops, with no active movement possible of muscles below the knee, flexion of knee weakened or lost.  38 C.F.R. § 4.124a, DC 8520. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the words "slight," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

B.  Factual Background and Analysis

At the June 2004 VA examination, the Veteran reported treating his back pain with  injections and complained of pain in his left lower extremity.  Upon examination, he had a normal lumbar lordosis and satisfactory gait.  Range of motion testing revealed 0 to 95 degrees of flexion, 0 to 10 degrees of extension (with splinting and pain), 0 to 45 degrees of left lateral flexion, 0 to 50 degrees of left lateral rotation, 0 to 20 degrees of right lateral flexion, and 0 to 50 degrees of right lateral rotation.  The Veteran complained of radiculopathy of the left lower extremity.  The straight leg raising on the right at 70 degrees caused radicular pain.  Deep tendon reflexes were physiologic.  Motor and sensory functions were within normal limits.  X-ray results showed multiple facet arthropathy of the lumbar spine, with well-maintained disk space.  The Veteran denied incontinence of the bladder and bowel.

At the May 2005 VA examination, the Veteran reporting increasing back pain and radiating pain, numbness and tingling, originating in his left lumbar spine and radiating down to his ankle and feet.  He asserted that the injections no longer give him pain relief.  He stated that his average pain is 6/10, and that three to four days a month, he has 10/10 pain and difficulty getting out of bed.  The Veteran stated both that activity helps decrease the pain as long as he does not do any bending or lifting, and that his activities, such as sports, are limited due to his pain.  On physical examination, the Veteran walked with an ataxic gait, favoring his left side, and stood with a 10 degree bend from the waist.  He stated he has never used a cane.  Muscle spasms were palpable on the left lateral lumbar spine.  Range of motion testing revealed 0 to 60 degrees of forward flexion (with pain at 25 degrees and passive range of motion to 50 degrees), 0 to 10 degrees of extension, 0 to 10 degrees of left lateral flexion, 0 degrees of left lateral rotation, 0 to 30 degrees of right lateral flexion, and 0 to 30 degrees of right lateral rotation.  The examiner noted increasing pain with all range of motions on the left lumbar region.  Pain, weakness and fatigability were noted with repeated flexion of the thoracolumbar spine, decreasing the active range of motion to 50 degrees.  There was mild sciatic pain and numbness to the left lower extremity from the mid thigh to the ankle.  Sensation to the right lower extremity was "full and normal."  Deep tendon reflexes were normal, bilaterally.  The examiner diagnosed a lumbosacral strain with paresthesia.

By way of a July 2005 rating decision, the RO increased the Veteran's initial rating for his thoracolumbar spine disability from 10 percent to 20 percent, and granted the Veteran a separate disability rating for paresthesia of the left lower extremity, as secondary to his service-connected thoracolumbar spine disability.

The Veteran underwent a VA examination most recently in February 2012.  He reported constant pain in the lumbar spine and numbness and tingling to his left lower extremity.  He stated he was told he would need lumbar fusion.  The Veteran denied bladder or bowel incontinence; findings were negative for any other neurologic abnormalities.  The Veteran denied that flare-ups impact the function of his thoracolumbar spine.  Initial range of motion testing revealed 0 to 90 degrees or greater of forward flexion, 0 degrees of extension, 0 to 15 degrees of left lateral flexion, 0 to 30 degrees or greater of left lateral rotation, 0 to 15 degrees of right lateral flexion, and 0 to 30 degrees or greater of right lateral rotation.   After three repetitions, the Veteran's range of motion was re-tested, with the same results except forward flexion was reduced to 0 to 75 degrees.  Functional loss, in the form of less movement than normal was noted by the examiner after repetitive use.  No objective evidence of painful motion was noted during range of motion testing.  The Veteran exhibited localized tenderness or pain to palpation in his upper lumbar paraspinous muscles; guarding or muscle spasms of the thoracolumbar spine were absent.  The localized tenderness was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Muscle strength was normal, bilaterally, and muscle atrophy was absent.  Deep tendon reflexes were also normal, bilaterally.  Sensory testing showed normal results in all aspects except a decreased sensitivity in the left thigh/knee.  Straight leg raising test results were negative for the right and positive for the left.  Radiculopathy screening was normal in all aspects for the right lower extremity; mild paresthesias/dysesthesias and numbness were detected in the left lower extremity (with no constant or intermittent pain detected).  No other signs of radiculopathy were present.  The Veteran was diagnosed with intervertebral disc syndrome of the thoracolumbar spine, which he reported resulted in less than one incapacitating episodes per week over the past twelve months.  The examiner noted that the Veteran's thoracolumbar spine condition does not impact his ability to work, and that he is currently employed in the auto repair industry.

Given the evidence of record, the Board finds that an initial disability rating greater than 20 percent is not warranted for the Veteran's thoracolumbar spine disability under the schedular criteria.  The Veteran's range of motion does not meet the criteria for a 40 percent rating under DC 5237 as his forward flexion of the thoracolumbar spine is greater than 30 degrees; nor has favorable ankylosis of the entire thoracolumbar spine has not been shown.  As illustrated above, the Veteran's forward flexion was recorded at 60 degrees, while at other times it was 90 degrees or greater, which is two and three times greater than the 30 degree threshold for the next higher rating.  VA examination reports show that there was no ankylosis detected during the clinical examinations, as the Veteran demonstrated movement of his thoracolumbar spine.  While the Veteran reported being told he would need lumbar fusion, at this point, he is still able to move his spine to a degree that does not warrant an increased rating.  

There is also no evidence of any incapacitating episodes having a total duration of at least four weeks during the past twelve months.  During the February 2012 VA examination the Veteran indicated that he suffered less than one incapacitating episode per week over the past twelve months.  Thus, an initial disability rating greater than 20 percent under either DC 5237 or DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's thoracolumbar spine disorder.   

The Board also finds that an initial disability rating greater than 20 percent is not warranted for the Veteran's thoracolumbar spine disability under DeLuca.  The Board notes that during the May 2005 VA examination, the Veteran exhibited pain of forward flexion at 25 degrees, and that pain, weakness and fatigability were noted with repeated flexion of the thoracolumbar spine, decreasing the active range of motion to 50 degrees.  However, the Board finds that while there is evidence of functional impairment as a result of flare-ups of symptomatology, this functional impairment was contemplated by the RO when granting the 20 percent disability evaluation.  Notably, the Veteran's combined range of motion has varied from 260 (June 2004 VA examination) to 140 (July 2005 VA examination) to 180 (February 2012 VA examination), with maximum forward flexion ranging from 60 to 90 degrees-all of which place him more closely in the 10 percent rating criteria than the 20 percent.  Though the Veteran exhibited some pain on motion and functional loss, the Board finds that the severity of the effects of such pain were already contemplated by placing him in the higher 20 percent rating than his symptoms demonstrate.   Accordingly, the currently assigned 20 percent rating appropriately factors in the Veteran's additional functional impairment.

With regard to the Veteran's paresthesia of the left lower extremity, the evidence does not support a higher rating than the currently assigned 10 percent.  At no point does the evidence show moderate incomplete paralysis of the sciatic nerve.  The Veteran's symptoms, which are wholly sensory, were consistently rated as mild by VA examiners.  Such findings do not rise to the level of moderate incomplete paralysis.  Indeed, the Board finds that the currently assigned 10 percent rating appropriately reflects the clinically established impairment experienced by the Veteran. 

Regarding the right lower extremity, while the Veteran complained of straight leg raising pain in the right leg during the June 2004 VA examination, he did not complain of pain, tingling or numbness in the right lower extremity generally, and sensory findings for the right leg were normal at subsequent VA examinations.  Accordingly, the preponderance of the evidence does not establish that the Veteran suffers from incomplete paralysis of the right lower extremity, such that it warrants a separate rating.

Additionally, the medical evidence is negative for any other reports of neurological symptoms associated with the service-connected thoracolumbar spine disability; therefore additional separate rating for neurological impairment is not warranted at this time.   

The Board has also considered the Veteran's statements that his thoracolumbar spine disability is more severe than what is reflected by the disability rating upheld herein.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. app. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating his disabilities to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Based on the evidence above, the Board finds that a rating in excess of 20 percent for a thoracolumbar spine disability, and a rating in excess of 10 percent for paresthesia of the left lower extremity, on a schedular basis, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Left Knee Disabilities

The Veteran also seeks higher ratings for his service-connected left knee disabilities, which are rated at 10 percent each for limitation of flexion and limitation of extension.

A.  Legal Criteria

The Board first looks to DC 5010, which provides that traumatic arthritis, when substantiated by X-ray findings, is to be evaluated under DC 5003 as degenerative or osteoarthritis, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, which, here, are DC 5260 for limitation of flexion and DC 5261 for limitation of extension.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  

According to DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, under DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

DC 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating.

DC 5261 provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; and extension limited to 5 degrees warrants a 0 percent (noncompensable) rating.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  

Under DC 5257, "other" knee impairment -including recurrent subluxation or lateral instability, warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe.

A claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  For a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  If a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  VAOPGCPREC 9-98 (August 14, 1998); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Separate ratings may also be assigned for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.  Such is the case here.

B.  Factual Background and Analysis

At the June 2004 VA examination, the Veteran reported that he is unable to play certain sports because his knee is very unstable and flexed.  He also reported swelling, and attributed most of his knee pain to his back.  On examination, the Veteran had 5-degree valgus of the left knee.  His range of motion was 0 to 125 degrees.  Patellofemoral motion was satisfactory, and he had no joint line tenderness, no knee joint effusion and no synovial hypertrophy.  X-ray results showed arthritis involving all three compartments of the knee.

The Veteran's left knee was next examined in May 2005, where he reported constant, daily pain in his left knee, and that while his knee does not "lock up" or "give out," it feels unstable to him.  Physical examination of the left knee revealed a moderate degree of swelling, with no heart or redness.  There was no laxity.  Significant pain with varus and valgus rotations was observed, with pain increasing during range of motion at weight bearing.  Range of motion testing  showed extension to 10 degrees and flexion to 130 degrees, with pain at 115 degrees; passive range of motion to 135 degrees with a reported significant increase in pain.  Strength to the bilateral lower extremities was 5/5, equal and normal.  The examiner commented that the June 2004 X-ray showed extensive postsurgical changes to the left knee for repair of cruciate ligaments.  The Veteran was diagnosed with traumatic arthritis of the left knee.

In February 2012, the Veteran's left knee was again examined.  He reported intermittent pain associated with activity, and that flare-ups, due to changes in the weather, impact the function of his knee.  Initial range of motion testing for the left knee revealed flexion to 115 degrees, with painful motion at 110 degrees, and no limitation of extension with no objective evidence of painful motion.   On repetitive use, flexion was reduced to 110 degrees, with extension remaining unchanged.  The examiner found that, on repeated movement, the Veteran had less movement than normal and pain on movement.  Tenderness or pain on palpitation was not found.  Muscle strength was normal, as was stability testing.  There was no evidence of subluxation/dislocation.  The Veteran reported he regularly uses a brace.  The examiner found that the Veteran's left knee condition does not impact the Veteran's ability to work.

The above evidence does not demonstrate that a higher initial rating for traumatic arthritis of the left knee, with limitation of flexion, is warranted.  Here, the minimum demonstrated flexion was 110 degrees, which places the Veteran closer to a non-compensable rating than his currently rated 10 percent.  The Board finds that the effects of pain, and DeLuca factors of functional loss, reasonably shown to be due to the Veteran's arthritis of the knee, are contemplated in the currently assigned 10 percent rating.  There is no indication that his associated pain causes functional loss greater than that contemplated by the 20 percent evaluation now assigned.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.  

Nor does the evidence support increasing the Veteran's currently assigned 10 percent rating for limitation of extension.  The evidence shows his extension is limited to 10 degrees at most, with no accompanying pain, such that he does not warrant a higher rating.

Moreover, although the Veteran has degenerative arthritis under DC 5003 with resulting limitation of flexion under DC 5260, the Veteran is not entitled to a separate rating for instability/subluxation under DC 5257.  There are no clinical findings by the VA examiners suggesting the Veteran has either subluxation or lateral instability in the left knee to warrant application of DC 5257.  Though the Veteran claims his left knee is unstable, the Board places greater probative value on the VA examiners who found through testing that his knee is, in fact, stable.  Thus, the Board finds that the preponderance of the evidence is against a finding of left knee instability.

Similarly, the medical evidence does not support the application of DCs 5256 (ankylosis), 5258 (dislocated semilunar cartilage) or 5262 (impairment of the tibia and fibula).  The Veteran continues to have range of motion in his left knee-even if less than normal range of motion-such that, by definition, his left knee is not ankylosed.  While the May 2005 VA examination noted effusion of the left knee, cartilage damage has not been demonstrated, and the Veteran denied episodes of locking pain.  Malunion or nonunion of the tibia and fibula has been shown.
Lastly, DCs 5263 and 5259 are inapplicable because they do not provide ratings higher than 10 percent.  

The Board has also considered the statements of the Veteran that his disability warrants a higher rating.  As discussed in the previous section, the Board must make a credibility determination.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, but he is not competent to identify his disabilities according to a specific rating in the diagnostic codes.  Layno, 6 Vet. App. at 470.  Instead, the Board relies on the examining medical personnel who have rendered findings which directly address the criteria under which his disabilities are evaluated.  Based on the evidence, the Board finds that increased ratings are not warranted for the left knee.

IV.  Extraschedular Evaluation

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected thoracolumbar spine and left knee disabilities.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).
Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.
V.  TDIU

Finally, although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, at the February 2012 VA examination, he reported employment in the auto repair industry.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

ORDER

Entitlement to an initial rating in excess of 20 percent for service-connected L1 wedge fracture with degenerative changes T12 disc space is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected paresthesia of the left lower extremity, as secondary to the service-connected thoracolumbar spine disability, is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected ACL reconstruction of the left knee with traumatic arthritis and limitation of flexion is denied.

Entitlement to an initial rating in excess of 10 percent for a separate evaluation for residuals of ACL reconstruction of the left knee with limitation of extension is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


